Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-19-00223-CV

                                    Raul VALDEZ, Jr.,
                                         Appellant

                                             v.

                            Carolyn DOMINGUEZ-VALDEZ,
                                       Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI18141
                       Honorable Angelica Jimenez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that no costs shall be assessed against appellant in
relation to this appeal because he qualifies as indigent under Rule 20 of the Texas Rules of
Appellate Procedure.

       SIGNED August 7, 2019.


                                              _________________________________
                                              Rebeca C. Martinez, Justice